DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments and remarks filed on 03/07/2022.  The current status of the claims is as follows:
Claims 1-6, 8, 10-15, 17, and 19 are pending.
Claims 1-3, 5, 8, 10-12, 14, 17, and 19 have been amended.
Claims 7, 9, 16, and 18 have been cancelled.

Allowable Subject Matter
Claims 1-6, 8, 10-15, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 as amended, the closest identified prior art is Kim in view of Applicant’s Admitted Prior Art as applied in the rejection dated 12/09/2021.  Applicant’s remarks on pages 11-12 filed 03/07/2022 regarding the teachings of Kim and AAPA with respect to amended claim 1 have been fully considered and are persuasive.  An updated search of the available prior art was performed; however, the search failed to identify a teaching, alone or in combination, to overcome the deficiencies of Kim and the AAPA.
Independent claims 10 and 19 present the same combination of limitations as claim 1 representing different statutory categories. As such, they are allowed for the same reasons as those presented for claim 1.  Claims 2-6, 8, 11-15, and 17 are dependent from and allowed in conjunction with corresponding independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William E. Baughman/Primary Examiner, Art Unit 2138